DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2022 has been entered.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  the limitation appears to read “second portion of each resistor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6, 9-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.											As to claims 1 and 9, the limitation “one or more resistors” and “(each of) the (plurality of) capacitors are (being) separated from each other and arranged in a direction in which the plurality of source fingers are arranged;(,) and a plurality of via holes disposed on the comb-shaped source electrode via the one or more resistors or the plurality of capacitors, each of the plurality of via holes being arranged in a direction in which the plurality of source fingers are arranged” can be read to include “only one resistor”. However, it is not clear how can a plurality of via holes be disposed on the comb-shaped source electrode via the “only one resistor”. It is not clear whether such a structure is clearly taught. Further, the limitation “in a direction in which the plurality of source fingers are arranged” is recited twice. It is not clear whether the direction is directed to the same direction or a different direction. Thus, the limitation renders the claims indefinite and clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0084697 A1 to Takahashi et al. (“Takahashi”) in view of U.S. Patent Application Publication No. 2015/0207475 A1 to Roy et al. (“Roy”) and U.S. Patent Application Publication No. 2013/0229237 A1 to Takenaka (“Takenaka”).						As to claim 1, although Takahashi discloses an amplifying device (FIG. 6) comprising: a comb-shaped transistor (100, 101) that includes: a comb-shaped gate electrode having a plurality of gate fingers (102-105), a comb-shaped drain electrode having a plurality of drain fingers (106, 107), and a comb-shaped source electrode having a plurality of source fingers (108-111), each of the plurality of source fingers (108-111) corresponding to the comb-shaped gate electrode and the comb-shaped drain electrode; and a plurality of via holes (VIA1) disposed on the comb-shaped source electrode, each of the plurality of via holes (VIA1) being arranged in a direction in which the plurality of source fingers (108-111) are arranged (See Fig. 6, ¶ 0002, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0032, ¶ 0034, ¶ 0049), Takahashi does not further disclose one or more resistors, each of the one or more resistors including a first portion and a second portion, the first portion of each resistor being disposed on the comb-shaped source electrode, the second portion each resistor being coupled to a ground; a plurality of capacitors, each of the plurality of capacitors including a first portion and a second portion, the first portion of each capacitor being disposed on the comb-shaped source electrode, the second portion of each capacitor being coupled to the ground, the capacitors are separated from each other and arranged in a direction in which the plurality of source fingers are arranged; and the plurality of via holes disposed on the comb-shaped source electrode via the one or more resistors or the plurality of capacitors.												However, Takahashi does disclose a plurality of via holes (VIA1) on the plurality of gate fingers (102-105) and coupled to capacitors (112-115)  (See Fig. 6, ¶ 0032).		Further, Roy discloses one resistor (R5), the one resistor (R5) including a first As to claim 2, Takahashi in view of Roy and Takenaka further discloses wherein the plurality of capacitors (C4) include a first capacitor (C4) and a second capacitor (C4), the first capacitor (C4) being one or more capacitors (C4) arranged on one side of the comb-shaped source electrode, the one side of the comb-shaped source electrode being an area located right side from a central portion (at 117) of the comb-shaped source electrode along with the direction, the second capacitor (C4) being one or more capacitors (C4) arranged on other side of the comb-shaped source electrode, the other side of the comb-shaped source electrode being an area located left side from the central portion (at 117) of the comb-shaped source electrode along with the direction (See Takahashi Fig. 6, Roy Fig. 5, and Takenaka Fig. 1, Fig. 2) (Notes: each source finger is provided with the resistor and the capacitor).							As to claim 6, Takahashi in view of Roy and Takenaka discloses further comprising a plurality of resistors (R5) and wherein the plurality of resistors (R5) and the plurality of capacitors (C4) are alternately arranged (See Takahashi Fig. 6, Roy Fig. 5, and Takenaka Fig. 1, Fig. 2) (Notes: each source finger is provided with the resistor and the capacitor).												As to claim 9, although Takahashi discloses a radio communication device (¶ 0002) comprising: an antenna (¶ 0002); and an amplifying device (Fig. 6) that amplifies an input transmission signal and outputs the amplified transmission signal to the antenna (¶ 0002), the amplifying device (Fig. 6) includes a comb-shaped transistor As to claim 10, Takahashi in view of Roy and Takenaka further discloses wherein the plurality of capacitors (C4) include a first capacitor (C4) and a second capacitor (C4), the first capacitor (C4) being one or more capacitors (C4) arranged on one side of the comb-shaped source electrode, the one side of the comb-shaped source electrode being an area located right side from a central portion (at 117) of the comb-shaped source electrode along with the direction, the second capacitor (C4) being one or more capacitors (C4) arranged on other side of the comb-shaped source electrode, the other side of the comb-shaped source electrode being an area located left side from the central portion (at 117) of the comb-shaped source electrode along with the direction (See Takahashi Fig. 6, Roy Fig. 5, and Takenaka Fig. 1, Fig. 2) (Notes: each source finger is provided with the resistor and the capacitor).					As to claim 14, Takahashi in view of Roy and Takenaka discloses further comprising a plurality of resistors (R5) and wherein the plurality of resistors (R5) and the plurality of capacitors (C4) are alternately arranged (See Takahashi Fig. 6, Roy Fig. 5, and Takenaka Fig. 1, Fig. 2) (Notes: each source finger is provided with the resistor and the capacitor).	
Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Sahu et al. (US 2018/0183439 A1).	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815